Citation Nr: 0932506	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-17 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for spastic paresis of 
the left lower extremity, to include as secondary to a lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lumbar spine disability and spastic 
paresis of the left lower extremity, to include as secondary 
to a lumbar spine disability.  The Veteran testified before 
the Board in June 2007.

In an October 2007 decision, the Board denied the Veteran's 
claims for service connection for a lumbar spine disability 
and spastic paresis of the left lower extremity, to include 
as secondary to a lumbar spine disability.  The Veteran filed 
a Motion to Vacate the Board's decision in December 2007.  
Pursuant to the Veteran's Motion to Vacate, a February 2008 
Board decision vacated the October 2007 decision for 
readjudication in accordance with the Motion to Vacate.  The 
Board remanded the claims in June 2008 for additional 
development. 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability (mild degenerative 
changes with a very small chronic complex at L5-S1) first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The Veteran's spastic paresis of the left lower extremity 
first manifested many years after service and is not related 
to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  Spastic paresis of the left lower extremity was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis 
and other organic diseases of the nervous system, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is 
related to his active service.  Specifically, he contends 
that his current disability is related to a fall he took 
while playing basketball in 1972.  

The Veteran's service medical records reflect that in April 
1972, he was treated for pain/trauma after falling on his 
back while playing basketball.  He complained of dull pain 
located in the right lumbosacral region directly above the 
buttocks.  Examination revealed point tenderness on the right 
upper buttocks with radiation into the leg.  The impression 
was contusion of the right sacral area.  

Reports of the September 1971 enlistment and July 1974 
separation examinations are void of findings, complaints, 
symptoms, or diagnoses of disabilities of the low back.  
Clinical evaluations of the spine were normal.  As there was 
no evidence demonstrating that a chronic low back disability 
was diagnosed in service or on separation from service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a low 
back disability on a direct basis.  38 C.F.R. § 3.303(b).

VA medical records dated in February 2006 reflect that the 
Veteran denied having back pain. 

Private treatment records show treatment for a cervical spine 
disability.  Findings from a May 2003 MRI of the lumbar spine 
were normal.  In November 2005, the Veteran underwent a 
neurological examination, at which time he did not complain 
of a low back problem.

In November 2005, the Veteran underwent a VA spine 
examination.  Examination of the lumbar spine was normal.  
There was no diagnosis offered regarding any disability of 
the lumbar spine.  

A March 2006 private treatment record reflects that the 
Veteran's lumbar spine had full range of motion.  MRI scan of 
the thoracic spine was normal. 

VA treatment records dated in February 2006 and March 2006 
are negative for a lumbar spine disability. 

At his August 2007 hearing before the Board, the Veteran 
testified that his back caused him no discomfort.  

A July 2007 MRI found mild degenerative changes of the lumbar 
spine, including a very small chronic complex at L5/S1 
without any significant canal or foraminal narrowing.  

In May 2008, the Veteran's representative submitted medical 
information concerning low back disabilities.  The literature 
stated that each injury to the low back weakened the spine 
and predisposed the patient to further injury.  

In June 2008, based on the new evidence of a diagnosis of a 
low back disability, the Board remanded the claim so that a 
VA examiner could provide an opinion as to the whether the 
low back disability was related to the Veteran's service. 

In August 2008, the same VA examiner that had provided the 
November 2005 examination reviewed the Veteran's claims file, 
as well as the new evidence, and concluded that the Veteran's 
low back disability was less likely than not related to his 
active service, including the 1972 back injury.  The examiner 
felt strongly that it relating the degenerative changes of 
the Veteran's low spine with his service would be pure 
speculation.  Significantly, the examiner concluded that a 
low back injury which had begun in service would most likely 
have continued since separation from service, without any 
latent period in which the disability was not present.  
Accordingly, due to the long period of time in which a low 
back disability was not diagnosed or treated, the examiner 
found it unlikely that the current degenerative changes were 
related to the 1972 basketball injury. 

In this case, the first clinical evidence of record of 
complaints or diagnosis of a low back disability after 
separation from service is dated in 2007, approximately 33 
years after the Veteran's separation from service.  Due to 
the length of time between his separation from service and 
the initial manifestations of a low back disability, the 
Veteran is not entitled to service connection for a low back 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without treatment, the evidence weighs 
against a finding of continuity of symptomatology and 
treatment, which weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent medical evidence 
establishing a medical nexus between military service and the 
Veteran's low back disability.  Therefore, the Board finds 
that service connection for a low back disability is not 
warranted on a direct basis.

The Board has considered the Veteran's assertions that his 
low back disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
arthritis, as contrasted with symptoms of pain and swelling, 
is not subject to lay diagnosis.  The Veteran can report 
having pain and swelling.  However, those are subjective 
symptoms and the associated disorders are not readily 
identifiable a way that may be observed objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
joint disorders.  The Veteran does not have the medical 
expertise to discern the nature of any current orthopedic 
diagnosis nor does he have the medical expertise to provide 
an opinion regarding the etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran is competent to 
report that he has been told of a diagnosis of a low back 
disability, but he is not competent to provide a medical 
opinion regarding the etiology.

As to the article stating that an injury to the low back 
could weaken the spine and predispose the patient to further 
injury, to the extent that the Veteran is attempting to 
extrapolate from that literature that his current low back 
disability is related to the back injury experienced during 
service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  No 
medical professional has reviewed the literature and provided 
an opinion, in this specific Veteran's case, linking any 
current back disability to service or the inservice injury.

The weight of the credible evidence demonstrates that the 
Veteran's low back disability first manifested many years 
after service and is not related to his active service or to 
any incident therein.  As the preponderance of the evidence 
is against the claim for service connection for his low back 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


B.  Spastic Paresis of the Left Lower Extremity

The Veteran contends that his spastic paresis of the left 
lower extremity is related to an in-service automobile 
accident in 1974 which injured his legs and his cervical 
spine, resulting in his current spastic paresis.  
Alternatively, he contends that his spastic paresis is 
related to the in-service low back injury that he suffered in 
1972.

As stated above, the Veteran's service medical records 
reflect that in April 1972, he was treated for pain/trauma 
after falling on his back while playing basketball.  He 
complained of dull pain located in the right lumbosacral 
region directly above the buttocks.  Examination revealed 
point tenderness on the right upper buttocks with radiation 
into the leg.  The impression was contusion of the right 
sacral area.  In August 1974, he injured his left knee in a 
motor vehicle accident and complained of stiff leg muscles.  
The impression was strain, abrasion of the left knee.  
Reports of the September 1971 enlistment and July 1974 
separation examinations are void of findings, complaints, 
symptom, or diagnoses of disabilities of the lower 
extremities or the cervical spine.  Neurological evaluations 
were normal.  As there was no evidence demonstrating a left 
lower extremity disability in service or on separation from 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of spastic 
paresis of the left lower extremity on a direct basis.  38 
C.F.R. § 3.303(b).  The first post-service treatment record 
is dated in April 2003, when the Veteran was evaluated as 
having an abnormal gait.  At that time, there were no new 
findings of a neurologic abnormality.  In May 2003, the 
abnormal and unsteady gait was reported to have begun within 
the previous four to five years.  An MRI of the cervical 
spine revealed broad based disc bulges and spinal stenosis.  
The impression was a history of myelopathy.  In 2004 and 
2005, the Veteran continued to seek treatment for his lower 
extremity spasms and underwent physical therapy to aid in his 
abnormal gait and lower extremity stiffness.  In November 
2005, the impression was spastic paraparesis, which was 
thought to possibly be hereditary.

In June 2005, the Veteran's private physician diagnosed him 
with progressive spastic paraparesis of uncertain etiology.  
The physician opined that it was "conceivable" that the 
paraparesis was a residual of the in-service 1972 basketball 
back injury.  

On November 2005 VA examination, the Veteran reported a 
gradual weakness and tightness in both of his legs, with an 
onset in 1996.  History of trauma to the joints was reported 
as a mild injury to the left knee in a motor vehicle accident 
in 1974, and a mild contusion to the right sacral area in 
1972.  Physical examination revealed no joint problems, but 
that he walked with a spastic gait.  Neurological examination 
revealed deep tendon reflexes of the patella to be 3+ 
bilaterally, and of the heel to be 2+ bilaterally.  There was 
abnormal wear on the outside of both shoes.  The diagnosis 
was spastic paraparesis of both legs.  After physically 
examining the Veteran and reviewing the claims file, 
including his service medical records, the examiner concluded 
that the condition was not caused by or the result of the 
Veteran's service.  The examiner found it unlikely that the 
mild injuries that the Veteran had sustained to his back and 
his knee while in service would have such residuals as to be 
possibly related to his current neurological condition.  

VA medical records dated in February 2006 indicate that the 
Veteran's right leg weakness was greater than the left leg.  
A March 2006 addendum reflects a diagnosis of spasticity and 
quadriplegia, incomplete. 

In June 2006, the Veteran submitted a statement contending 
that he had experienced periodic tingling in his hands and 
legs since he separated from service, and that in 1997, the 
tingling became worse.  In 1998, a physician thought he might 
have multiple sclerosis.  In 2003, he developed a severe limp 
and again sought medical attention, at which time he was 
found to have cervical damage.  He stated that various 
physicians have inquired whether he was in an automobile 
accident, but that he had not recalled the 1974 accident 
until 2004, at which time he reported that he had been 
involved in an automobile accident.  

At his June 2007 hearing before the Board, the Veteran 
testified that he had tightness in both of his legs from a 
spinal injury.

Private treatment records dated from July 2007 to March 2008 
evidence a diagnosis of cervical myelopathy due to a cervical 
disc disease, causing a gait abnormality and bladder urgency.

In June 2008, the Board remanded the claim to better 
determine whether the Veteran's cervical myelopathy, with 
neurological residuals in the lower left extremity, was 
related to the Veteran's service.

In August 2008, the same VA examiner that had provided the 
November 2006 examination reviewed the Veteran's claims file, 
as well as the new evidence, and concluded that the Veteran's 
spastic paraparesis and myelopathy were less likely than not 
related to his service, including the basketball injury and 
motor vehicle accident.  In so concluding, the examiner first 
found it significant that there was no evidence that the 
Veteran had injured his cervical spine or neck while in 
service.  The examiner felt strongly that the spastic 
paraparesis of both legs were unrelated to the Veteran's 
service.  The examiner concluded that the Veteran's 
condition, had it begun in service, would most likely have 
continued since separation from service, without any latent 
period in which the disability was not present.  Accordingly, 
due to the long period of time in which there was no 
diagnosis of a neurological disability or cervical spine 
disability, the examiner found it very unlikely that the 
current neurological disorder of the left leg was related to 
service.

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case, the Board places less probative weight on the 
June 2005 private opinion that the Veteran's spastic paresis 
of the left leg was conceivably related to the 1972 back 
injury.  Such language is speculative at best and not 
conclusive.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Further, it is 
unclear whether the physician had knowledge of the 
circumstances or diagnoses of the in-service back injury, or 
the Veteran's medical history post-service.  As such, there 
is a lack of explanation as to how the back injury could have 
resulted in the current neurological disability.  Moreover, 
the Veteran has repeatedly related his left leg condition 
with the 1974 motor vehicle incident which that physician did 
not address, rather than to the 1972 back injury.  

The Board places more probative value on the November 2005 
and August 2008 VA examination reports finding that the 
Veteran's current neurological condition of the left lower 
extremity was not related to his service.  The VA examiner 
had the opportunity to physically examine the Veteran and 
review the claims file, including the various diagnoses of 
his neurological condition throughout the pendency of the 
appeal.  The examiner based the opinion upon the lack of 
evidence of any injury to the lower extremities in service or 
to the cervical spine in service, as well as the lack of a 
diagnosis or treatment for these conditions for many years 
after service.  Such evidence lessened the likelihood that 
the neurological condition was related to service, as such a 
condition or residual would have been present shortly after 
the injury occurred and not many years later.  

In this case, the first clinical evidence of record of 
complaints or diagnosis of spastic paraparesis of the left 
leg is in 1996, approximately 22 years after the Veteran's 
separation from service.  Due to the length of time between 
his separation from service and the initial manifestations of 
a neurological disability of the left leg, the Veteran is not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, the evidence does not support a finding of a 
continuity of symptomatology or treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's left 
leg disability.  Thus, service connection for spastic paresis 
of the left leg is not warranted on a direct basis.

With respect to the Veteran's claim for service connection 
for spastic paresis as secondary to a lumbar spine 
disability, the Board notes that secondary service connection 
presupposes the existence of an established service-connected 
disability.  In this case, the Veteran is not service-
connected for a lumbar spine disability.  In addition, there 
is no competent evidence of record showing that the Veteran's 
spastic paresis is proximately due to or the result of any 
lumbar spine disability.  Thus, there can be no secondary 
service connection for any condition allegedly due to a 
lumbar spine disability.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
spastic paresis, the claim for secondary-service connection 
must be denied as a matter of law.

The Board has considered the Veteran's assertions that his 
spastic paresis of the left lower extremity is related to his 
period of active service.  However, to the extent that the 
Veteran relates his current problems to his service, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's spastic paresis of the left lower extremity 
first manifested many years after his period of active 
service and is not related to his active service or to any 
incident therein.  The Board finds that the preponderance of 
the evidence is against the claim for service connection for 
spastic paresis of the left lower extremity, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005, a rating 
decision in November 2005, and a statement of the case in 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2008 supplemental statement of the case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board notes that the Veteran was provided a VA 
examination in November 2005 regarding both claims.  In June 
2008, the Board remanded the claim for a second VA medical 
exam and opinion in light of new evidence of diagnosis of a 
low back disability and left leg disability.  The medical 
examination was not performed, but the original VA medical 
examiner reviewed the claims file and records in light of the 
new evidence.  The examiner produced a second opinion based 
on the Board's instructions.

The Board notes that the primary purpose of the remand order 
was not to correct a deficiency in the previous physical 
examination performed on the Veteran, but rather, to obtain a 
second opinion as to the etiology of his disabilities in 
light of the new evidence received.  For this reason, the 
Board finds that the failure to provide a second medical exam 
to be harmless error, and, consequently, the Board further 
finds that the RO has substantially complied with the Board's 
remands with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for spastic paresis of the left lower 
extremity, to include as secondary to a lumbar spine 
disability, is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


